Per Curiam.

The appellees, who were the plaintiffs, sued Timothy Adams, John Starkey, and John Benham, partners under the name of Adams, Starkey 8f Co., upon a promissory note for the payment of 180 dollars. The defendants failed to appear. Judgment was taken against them by default, and the plaintiffs’ damages were assessed by the Court. Final judgment for the plaintiffs.
The error assigned is, that it does not appear from the record that the defendants below had due notice of the suit. The record ■ sets forth, in hcec verba, a summons, which appears to have been duly issued against the defendants ; also a return thereon by the sheriff, whereby it appears to have been duly served upon all the defendants, on the 16th of October, 1856. The Circuit Court, to which the summons was returnable, commenced its session on the 27th of that month; hence, the process was served at least ten days prior to the first day of the term at which the judgment was rendered.
J. M. Flagg, for the appellants.
R. Parrett, for the appellees.
There is, therefore, nothing in the assigned error.
The judgment is affirmed, with 10 per cent, damages and costs.